Citation Nr: 1531216	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) (claimed as nervous condition), as secondary to bilateral hearing loss.  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which reopened a claim of service connection for an acquired psychiatric disorder other than PTSD and denied it on the merits, and denied service connection for PTSD, a heart disorder, and bilateral hearing loss.  

In March 1979, the Veteran filed a claim of service connection for bilateral hearing loss.  However, the RO indicated that the July 1979 rating decision and notification failed to adjudicate the issue of bilateral hearing loss properly, and therefore adjudicated the Veteran's claim for bilateral hearing loss as one of service connection on the merits in the October 2009 rating decision on appeal.  Therefore, the Board will keep the issue of bilateral hearing loss as the RO has characterized it at this time.    

In May 2010, the Veteran testified before a Decision Review Officer (DRO) at a hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that the Veteran had also perfected an appeal for the issue of whether new and material evidence has been submitted to reopen a claim of service connection for otitis.  However, in May 2014 correspondence prior to September 2014 certification of the appeal to the Board, the Veteran indicated that he wished to withdraw his appeal for the issue of whether new and material evidence has been submitted to reopen the claim of service connection for otitis.  Therefore, this issue no longer remains before the Board.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, the Veteran testified at a DRO hearing in May 2010.  However, in May 2014 correspondence, the Veteran requested that he be scheduled for another DRO hearing.  On July 2, 2014, the RO rescheduled the Veteran for an August 2014 DRO hearing.  On July 25, 2014, the Veteran requested that his August 2014 DRO hearing be rescheduled, as he had a conflicting medical appointment.  On July 28, 2014, the RO rescheduled the Veteran for a September 2014 DRO hearing.  In September 2014 prior to the scheduled hearing, the Veteran again requested that his hearing be rescheduled due to medical reasons.  The RO did not reschedule the Veteran for another DRO hearing, and did not provide a reason why it did not do so.  

In October 2014 correspondence, the Veteran indicated that he had been expecting to receive another date for a DRO hearing because he had presented reasons for not being able to attend the September 2014 hearing.  In not receiving a rescheduled DRO hearing date, the Veteran argued that he considered this to be "against [his] rights to have a hearing which [he] could attend and present [his] contentions or arguments with respect to the facts and applicable law which [he considered] pertinent to introduce to [his] record."  He further contended that VA was "denying [him] the right to continue with [his] claim at the San Juan Regional Office in Guaynabo without any explanation for doing so."  The Board notes that the Veteran has the right to just one DRO hearing on appeal.  See 38 C.F.R. § 20.1507(a)(2) (2014).  However, in light of the RO's actions in July 2014 to schedule the Veteran for a second DRO hearing and the Veteran's October 2014 statement indicating that he was being denied the right to have a hearing without any explanation, the Board has no discretion must remand these matters for the RO to schedule such a hearing.          

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a DRO hearing in connection with his appeal to be held at the RO in San Juan, the Commonwealth of Puerto Rico.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


